Exhibit 32.1 Each of Thomas R. Sullivan, Chief Executive Officer, and Samuel G. Stone, Chief Financial Officer, of Firstbank Corporation., certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which this statement accompanies fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Annual Report on Form 10-K for the fiscal year ended December31, 2011, fairly presents, in all material respects, the financial condition and results of operations ofFirstbank Corporation. Dated:March 12, 2012 /s/ Thoma R. Sullivan Thomas R. Sullivan Chief Executive Officer /s/ Samuel G. Stone Samuel G. Stone Chief Financial Officer
